Citation Nr: 1217391	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a skin rash and cysts, to include as secondary to Agent Orange exposure; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The issue of entitlement to service connection for a skin rash and cysts, to include as secondary to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1999 Board decision that denied service connection for residuals of a cyst removal from the scrotum due to Agent Orange exposure on the basis that the condition is not recognized by VA as etiologically related to exposure to herbicide agents used in Vietnam and there was no evidence linking the Veteran's a cyst removal from the scrotum to service, is final.  

2.  Evidence added to the record since the final November 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin rash and cysts.  


CONCLUSIONS OF LAW

1.  The November 1999 Board decision denying service connection for residuals of a cyst removal from the scrotum due to Agent Orange exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a skin rash and cysts has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin rash and cysts, is completely favorable, no further action is required to comply with the VCAA and implementing regulations However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a Board decision dated in November 1999, the Board denied service connection for residuals of a cyst removal from the scrotum due to Agent Orange exposure finding that residuals of a cyst removal from the scrotum is not recognized by VA as etiologically related to exposure to herbicide agents used in Vietnam and there was no evidence linking the Veteran's a cyst removal from the scrotum to service.  There is no indication the decision was appealed and thus the decision of the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in June 2004.  

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Veteran's current claim for service connection for a skin rash and cysts, to include as secondary to Agent Orange exposure is based on the same factual basis as the previously claimed residuals of a cyst removal from the scrotum, therefore, new and material evidence is necessary to reopen the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the November 1999 Board decision included the Veteran's service treatment records (STRs).  During a June 1987 VA examination, the Veteran reported that he had a small, hard lesion on the left testicle that produced at least a minor amount of pain.  Physical examination revealed normal male genitalia.  Records from Louisiana State University Medical Center show an admitting diagnosis of left testicular mass.  Surgery revealed a nodule of the tunica albuginea and the mass was removed in July 1987.  In December 1989, the Veteran complained of exposure to Agent Orange.  He reported a small cyst at the top of his scrotum that had become larger.  The Veteran reported that it was removed and was told it was a cystic disease and was not malignant.  A January 1990 note found rashes, lesions, and scars of the Veteran's skin.  During a May 1994 VA compensation and pension (C&P) examination, the Veteran reported a history of a scrotal cyst removed some years before with some residual tenderness.  He denied a recurrence of the cyst.  The diagnosis was postoperative status removal of scrotal cyst, left side, with residual slight tenderness and no recurrence of the cyst.  In November 1994, the Veteran reported rash problems on his hands and feet.  He reported his belief that his rash stemmed from exposure to Agent Orange in Vietnam.  

Based on the evidence then of record, the Board conceded the Veteran's in-service exposure to Agent Orange.  Nevertheless, the Board determined that service connection based on such exposure could not be presumed as the Veteran's currently diagnosed scrotal cyst and related skin problems fell outside the category of disorders listed under were not included among the disorders warranting presumpting service connection disorder was determined that

The evidence submitted since the November 1999 Board decision denying service connection includes a June 2008 statement in which the Veteran reported that he has had a continuous skin problem since military service and had problems within a year of leaving Vietnam.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that it is material since it provides evidence potentially relating a current disorder to service.  It thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  In light of Shade, the Board finds that Veteran's statement is not cumulative and raises the possibility that the Veteran's current skin condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a skin rash and cysts is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a skin rash and cysts, to include as secondary to Agent Orange exposure, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The Veteran asserts that his disability is related to his presumed Agent Orange exposure.  The Veteran's service personnel records confirm the Veteran's service in Vietnam from August 1971 to April 1972 during the Vietnam conflict, so his exposure to Agent Orange is presumed.

VA medical records show diagnoses of furunculosis, folliculitis, hidradenitis suppurativae, and buttock abscess.  

The Board notes that the following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  In light of the assertions made by the Veteran, the Veteran should be accorded a VA examination to address the etiology of skin conditions present.  38 C.F.R. § 3.327. 

Finally, the Board notes that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 23, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record dating from June 23, 2007.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Following the foregoing, schedule the Veteran for a VA examination of the skin during a flare-up, to the extent possible.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that currently diagnosed disorders of the skin found upon examination, began in or are related to the Veteran's active duty military service to include consideration of presumed Agent Orange exposure in service.  In providing the opinion, the examiner should consider the Veteran's reports of rash during service and continuity of symptoms after service.  

If no skin disease is found upon examination, the examiner should also provide an etiological opinion as to whether the skin diseases, furunculosis, folliculitis, hidradenitis suppurativae, and buttock abscess, demonstrated during the current appellate period are related to his period of active service.

A complete rationale for the opinion should be provided.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the report that the file was reviewed.

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


